DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 05 July 2022.
Claim 1 has been amended in the response received 05 July 2022.
Claims 1-22 are pending and have been allowed. 


Examiner’s Amendment 
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee. 
	The application has been amended as follows: 

In the title: 
A WEB SERVICE 


Reasons for Allowance 
Eligibility Considerations:
	In regards to the 112(b) rejection stated in the Office Action mailed on 29 April 2022, in light of amendments to the claim, the rejection has been withdrawn. 

In regards to the non-statutory double patenting rejection stated in the Office Action mailed on 29 April 2022, in light of the terminal disclaimer filed on 05 July 2022, the double patenting rejection has been withdrawn. 

	As stated in the Office Action mailed on 29  April, 2022, the claims recite eligible subject matter under 35 U.S.C. 101. The claims recite additional elements that would integrate the abstract idea into a practical application. In this case, the claims recite features of a web service system that saves on one or more storage portions, the product-element table, configure packages, selections representing types of scenarios, and matching configured packages to the selections. The claims also recite that the web service system collects the knowledge data from a plurality of contributing knowledge engines into a determine best results engine, which filters out a truth statement or a truth table. The web service system utilizes the knowledge data from the contributing knowledge data engines to generate intelligent configured packages of results, which are displayed to a user system. Further, the claims recite the feature of activating the computer processor of the web service system to execute the instructions from the user. These features in combination provide an improvement to the technical field of knowledge data engines. Therefore, the claims recite eligible subject matter because the additional elements and features of the claims, in combination with each other, do integrate the abstract idea into a practical application. 
Prior art: 
As stated in the Office Action mailed on 29 April, 2022, and upon review of the evidence at hand, it is concluded that the totality of the evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention. In regards to independent claim 1 features are as follows:
collecting knowledge data from a plurality of contributing knowledge engines into a determine best results engine whereas the determine best result engine filters from output of the determine best results engine at least one of: a truth statement and a truth table; 
The most apposite prior art of record includes Sprenger, et al. (US 2003/0040946 A1), hereinafter Sprenger, Govoni, et al. (US 2008/0076554 A1), hereinafter Govoni, and Byrnes, et al. (US 2008/0183653 A1), hereinafter Byrnes. Sprenger in view of Govoni teaches an online planning service system device.
Sprenger discloses that the system can be saved on a computing device, a plurality of selections representing various types of events for a user to choose from, and that a package matches the selections.  Sprenger further discloses that there are consumer facing options for a  user that can be displayed and received by the system, and that a plurality of different sources contribute to the results for a user to generate a package which are displayed to a user (Sprenger, see: [0090] “destination banners lead user 10 to the vacation planner preferences web page…user’s preferences about lodging and the like then selecting from services that satisfy those preferences”; Also see: FIG. 2 and FIG. 3; and see: [0247] “user’s clicking on the banners will pass information…to VPS 26, as destination, arrive date, and number in traveling party”; and see: FIG.4).  In response to the package generated and displayed to a user, Sprenger further discloses processing a sale and saving that information by the user (Sprenger, see: [0274] “user 10 can save the prepared vacation plan for later”; and see: [0276] “FIG. 26, user can confirm a developed travel plan” and “user 10 is promoted to enter credit card information” and “Finished button”).  
Although Sprenger discloses various packages available, Sprenger does not disclose that the packages are configured.   However, Govoni teaches a system of providing party kits that have various character themes that the user may choose (Govoni, see: paragraphs [0056]-[0057]). Specifically, Govoni teaches the features of a one or configured package of goods.  Next, the Examiner has relied upon Byrnes to teach the features of  knowledge bases that are in association with semantics in a computer environment (Byrnes, see: paragraphs [0027], [0029] and [0057]).  Byrnes is relevant to the claimed invention because Byrnes demonstrates that a knowledge base can contain knowledge that aid in prioritizing searches and outputting the best search results.  
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features of collecting knowledge data from a plurality of contributing knowledge engines into a determine best results engine whereas the determine best result engine filters from output of the determine best results engine at least one of: a truth statement and a truth table, as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of Applicant's claimed invention relying on improper hindsight bias and resulting in an inappropriate combination. 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 

Examiner’s Comment 
	The Examiner notes the non-patent literature document titled Univ Beijing Posts & Telecomm Files Chinese Patent Application for Distributed Knowledge Data Mining Device and Mining Method Used for Complex Network (Global IP News, 2013), cited on PTO 892 as Reference U and hereinafter referred to as Univ Beijing, describes a knowledge data mining device and method for complex networks. The device adopts a distributed computing platform and utilizes a clustering algorithm in data mining to improve the efficiency of data mining. Although Univ Beijing discloses such features, Univ Beijing does not disclose the allowable features of the claims that are mentioned above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625